                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

KENNETH SCHMITT                                               PLAINTIFF

VS.                                   CIVIL ACTION NO. 3:17CV117TSL-RHW

UNITED STATES OF AMERICA, ET AL.                              DEFENDANT


                                   ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert H. Walker,

and the court, having fully reviewed the report and recommendation

entered in this cause on November 5, 2019 and being duly advised in

the premises and there being no objection filed by plaintiff, finds

that said report and recommendation should be adopted as the opinion

of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge Robert H. Walker entered on November

5, 2019 be, and the same is hereby adopted as the finding of this

court.   It follows that the motion for summary judgment is granted

and the complaint is dismissed.

      A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

      SO ORDERED this 12th day of December, 2019.



                                       /s/ Tom S. Lee_______________
                                       UNITED STATES DISTRICT JUDGE
